Citation Nr: 0534997	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
the lumbar spine, with nerve root compression, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1964 to May 1964 and active service from February 1965 to 
February 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before the 
undersigned member of the Board in September 2004.  


FINDING OF FACT

The veteran has failed to adequately respond to repeated 
requests made for records of private treatment that he has 
received and has not demonstrated good cause for his failure.  


CONCLUSION OF LAW

By not responding within one year to the February 2002, 
February 2003, May 2003, June 2004 requests of the RO for 
private medical evidence necessary to make a decision on the 
merits of his appeal, or releases to obtain such private 
treatment records, the veteran abandoned his claim for 
increased rating for his service-connected back disability.  
38 C.F.R. § 3.158 (a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, May 2002, and June 
2004 the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection for low back strain was granted by rating 
decision of the RO dated in December 1984.  The disability 
has, at times, been rated as high as 40 percent and as low as 
20 percent over the years.  The current 20 percent evaluation 
for the disability, now diagnosed as spondylolisthesis of the 
lumbar spine, with nerve root compression, has been in effect 
since 1993.  

At the time of VA neurological examination in September 1991, 
the examiner commented that it was hard to accurately assess 
the veteran's level of disability due to inconsistencies on 
examination and the fact that he exerted less than maximum 
effort.  Findings on sensory examination were reported to be 
"hard to account for."

VA examinations were conducted in May and August 1992, at 
which time it was noted by the examiner, after review of the 
claims file,  that the veteran was feigning weakness, 
mobility limitations, and decreased sensory findings.  It was 
further noted that the veteran's appearance suggested that he 
was used to hard work.  

When examined by VA in May 1996, the veteran stated that he 
did not perform hard work, but the examiner noted that his 
hands were heavily calloused with ingrained dirt. 

The veteran requested an increased evaluation in 
correspondence received in April 2001.  At that time, the 
veteran indicated that he had been seen by his chiropractor 
over the past year and requested that VA obtain those 
records.  

VA outpatient treatment records, dated in February 2001, have 
been obtained.  These show that the veteran reported having 
sustained a fracture of his spine in an injury earlier that 
winter.  He stated that he had received treatment at a 
private hospital, identified as "Berlin."  

In September 2001, the RO requested treatment records from 
the past year from the veteran's private chiropractor.  At 
that time, in the first VCAA letter furnished to the veteran, 
he was informed that these records were necessary to 
determine if a medical examination was necessary for 
adjudication of the claim.  In February 2002, the veteran was 
informed that treatment records from his private chiropractor 
had not been received and that these records were considered 
to be necessary to adjudicate the veteran's claim.  The 
veteran was requested to furnish a signed consent for release 
of medical records at the time he was furnished VCAA 
notification in May 2002.  

The veteran's claim was denied by the RO in a July 2002 
rating decision, on the basis that he had not provided 
necessary information to adjudicate the claim.  He was 
notified of the reason for the denial in the statement of the 
case furnished following his evidence of disagreement with 
this decision and in a February 2003 letter furnishing VCAA 
information regarding the veteran's claim for service 
connection for a hip disorder, which is not part of this 
appeal.  Also in February 2003, the veteran and his 
chiropractor were again advised of the need for treatment 
records.  

A medical release was provided from the veteran for release 
of records from Central Vermont Medical Center, Berlin 
Vermont.  After a request for information was sent to this 
facility, a report of a bone scan, dated in May 2000, but no 
other treatment records, was received.  

In May 2003, another request was sent from VA to the 
veteran's chiropractor, as well as to the veteran, for 
records of treatment the veteran has received since the year 
2000.  

An examination pertinent to the veteran's claim for service 
connection for a hip disorder was conducted by VA in May 
2003.  At that time, the veteran reported that he had hurt 
his back in a fall off the back of a truck in 2000 and had 
sustained an additional injury fall off a roof in the winter 
of 2001.  

In a June 2003 statement, the veteran's private chiropractor 
submitted a statement that he had been treating the veteran 
for low back complaints since August 1998.  Records of this 
treatment were not provided.  

In an informal hearing conference, the veteran's 
representative was informed that, despite several requests, 
medical records of treatment that the veteran had received in 
2000 and 2001 for intercurrent injuries of his back or 
release forms to obtain these records had not been received.  
The representative agreed to contact the veteran and attempt 
to obtain the treatment records.  

In the June 2004 VCAA notification letter, the veteran was 
again informed of his need to provide VA with proper release 
forms so that needed treatment records could be obtained.  

The veteran testified at a hearing before the undersigned in 
September 2004.  At that time, he provided a copy of the May 
2000 bone scan study that was previously of record.  He 
described the back injuries he had sustained in 2000 and 
2001, indicating that he had fallen from a roof, and landed 
on his hip and pelvis.  Reportedly his legs were "black and 
blue" up to his waist.  He testified that he had been told 
that he had a hairline fracture.  When asked when he could 
return to work, he responded that he did not do so "for a 
long time."  He also stated that he had had "a lot" of 
treatment for his back disorder from his chiropractor.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where evidence requested in connection with a claim for 
increase is not furnished within 1 year after the date of the 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, such shall not commence earlier than 
the date of filing the new claim.  38 C.F.R. § 3.158(a).  

Review of the record shows that the veteran reported having 
had two intercurrent injuries of his low back in recent 
years.  Numerous attempts to obtain these records have not 
been successful and, despite repeated requests, the veteran 
has not provided the necessary release forms for VA to obtain 
the records.  The Board wishes to emphasize that, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Clearly, therefore, it is incumbent upon the veteran 
to cooperate in any way that will facilitate the RO's efforts 
in developing this claim, to include providing necessary 
releases, and copies of private records when the medical care 
providers neglect to do so.  The veteran has been informed of 
the need to cooperate with the development of his case.  

Moreover, a thorough review of the file shows that on a 
number of occasions, VA examiners did not find the veteran's 
complaints and findings on examination to be credible.  He 
was noted to have an appearance very suggestive of one who 
performs hard work, contrary to his own assertions.  The 
Board concurs with the assessment of the RO that the private 
treatment  records are vitally important because there is 
clear evidence that at least one of the injuries was of such 
severity as to prevent the veteran from returning to work for 
a long time.  The extent and severity of such injuries are 
factors to be taken into account when rating the level of 
disability due to the service-connected back disorder, as 
opposed to symptoms due to nonservice-connected causes.  His 
past history and compromised credibility suggest the need to 
corroborate his statements with objective medical or other 
reliable evidence.

Because the veteran has failed to cooperate in the 
development of the record, and has not shown good cause for 
his failure to do so, his claim is considered to be abandoned 
and is dismissed.  


ORDER

The veteran's claim for a rating in excess of 20 percent is 
dismissed.  



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


